POLLOCK, J.
Epitomized Opinion
This was an action of replevin brought by the administrator of Sarah Adams. The property in question consisted of household furniture. When Sarah Adams died the furniture remained in the possession of her husband, William Adams, who continued to live in the house until the time of his death. William Adams died leaving a will, and appointing William Adams» Jr., as executor of the same. As the executor refuséd to turn this furniture over to the administrator, this action was brought to get the possession of this goods. Although there was some conflict, the weight of evidence seemed to disclose that the furniture had been purchased many yeais previous by Sarah Adams out of her own money. Various other statements and admissions of the husband were introduced in evidence, which tended to show that the property in question belonged to his wife. Both the Municipal and Common Pleas Courts found in favor of the administrator, whereupon error was prosecuted to the Court of Appeals. In sustaining the judgment of the lower court, the Court of Appeals held:
1. In an action in replevin the plaintiff must prove that he is the owner of the property at the time of the commencement of the action, is entitled to the immediate possession of the same, and that the defendant wrongfully retains possession thereof.
2. If the defendant wrongful!-'' retained the furniture, the wrong was his, and he is liable personally for the same, although he may be acting as executor at the time.
3. It cannot be said that the judgment is manifestly against the weight of the evidence as there is some evidence to support the plaintiff’s title.